Case 4:93-cr-00022-ALM-CAN Document 108 Filed 12/11/20 Page 1 of 4 PageID #: 491




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

UNITED STATES OF AMERICA                       §
                                               §
v.                                             §      Case Number: 4:93-CR-22
                                               §                    4:93CR47
WILLIAM SAMUEL MCLEAN, JR.                     §

                           MEMORANDUM OPINION & ORDER

        Pending before the Court are the following requests in 4:93cr22:

        Defendant’s Motion to Reduce Sentence (Dkt. #92);

        Defendant’s Supplemental Motion to 9-14-2020 (Dkt. #96);

        Defendant’s Motion for Leave to File (Dkt. #105);

        Defendant’s Emergency Motion Pursuant to Title 28 U.S.C. § 1361 (Dkt. #106).

        Pending before the Court are the following requests in 4:93cr47

        Defendant’s Motion to Reduce Sentence (Dkt. #78);

        Defendant’s Supplemental Motion for Sentence Reduction (Dkt. #79);

        Defendant’s Supplemental Motion to 9-14-2020 (Dkt. #80);

        Defendant’s Motion for Leave to File (Dkt. #89);

        Defendant’s Emergency Motion Pursuant to Title 28 U.S.C. § 1361 (Dkt. #90).

        The motions filed in each case are identical to each other. The Government filed a joint

 response (Dkt. #98 in 4:93cr22 and Dkt. #82 in 4:93cr47).

        The Court, having considered all relevant pleadings, and the applicable law, finds that the

 motions must be DISMISSED for lack of jurisdiction.




                                                -1-
Case 4:93-cr-00022-ALM-CAN Document 108 Filed 12/11/20 Page 2 of 4 PageID #: 492




                                         ANALYSIS

         A judgment of conviction imposing a sentence of imprisonment “constitutes a final

 judgment and may not be modified by a district court except in limited circumstances.” Dillon v.

 United States, 560 U.S. 817, 824, 130 S. Ct. 2683, 177 L.Ed.2d 271 (2010) (quoting 18 U.S.C. §

 3582(b)); see also 18 U.S.C. § 3582(c). One such circumstance, invoked by Defendant, arises from

 18 U.S.C. § 3582(c)(1)(A)(i), which authorizes a district court to reduce a term of imprisonment

 when “extraordinary and compelling reasons” for a reduction exist that are “consistent with

 applicable policy statements issued by the Sentencing Commission,” and other procedural and

 substantive requirements are met. 18 U.S.C. § 3582(c)(1)(A).

 Defendant Has Not Met Section 3582(c)(1)(A)’s Exhaustion Requirement.

         Defendant’s compassionate-release motion may be considered only if he first meets section

 3582(c)(1)(A)’s exhaustion requirement. The statute provides that a court may not consider any

 modification to a defendant’s sentence under section 3582(c)(1)(A)(i) unless a motion for such a

 modification is properly made by the Director of the BOP or by a defendant who has fully

 exhausted his or her administrative remedies. 18 U.S.C. § 3582(c)(1)(A). The Director of the BOP

 may request a sentence reduction in court at any time. Id. A defendant may also make such a

 request but only after fully exhausting remedies within the BOP or after 30 days have passed since

 he or she sought administrative remedies. Id. 1

         To initiate a compassionate release request with a prison’s warden, an inmate must make a

 request that “at a minimum contain[s]:” (1) The extraordinary or compelling circumstances that

 the inmate believes warrant consideration; (2) Proposed release plans, including where the inmate



         1
           In 2018, Congress passed the First Step Act, Pub. L. 115-391, 132 Stat. 5194, which, among other
 things, amended 18 U.S.C. § 3582(c)(1)(A) to permit a defendant, in addition to the Director of the BOP,
 to move for a sentence reduction.


                                                    -2-
Case 4:93-cr-00022-ALM-CAN Document 108 Filed 12/11/20 Page 3 of 4 PageID #: 493




 will reside, how the inmate will support himself/herself, and, if the basis for the request involves

 the inmate’s health, information on where the inmate will receive medical treatment, and how the

 inmate will pay for such treatment. 28 C.F.R. § 571.61(a).

        Defendant did submit requests to the warden in his cases and the warden denied the

 requests. These facts would normally mean that Defendant had exhausted his administrative

 remedies. However, in this case, the reason for the denial by the warden demonstrates that

 Defendant did not exhaust his administrative remedies.

        The warden’s responses indicated that Defendant did in fact meet the medical criteria for

 an RIS-Debilitated Medical Condition, but the requests were denied because Defendant did not

 have a viable release plan. Defendant was given the opportunity to appeal the denials. It appears

 that once Defendant submits a viable release plan, the warden/BOP will act on his requests.

 Therefore, the Court denies his requests without prejudice.         Defendant should submit an

 appropriate release plan to the warden.

        It is therefore ORDERED Defendant’s Motion to Reduce Sentence (Dkt. #92);

 Defendant’s Supplemental Motion to 9-14-2020 (Dkt. #96); Defendant’s Motion for Leave to File

 (Dkt. #105); and Defendant’s Emergency Motion Pursuant to Title 28 U.S.C. § 1361 (Dkt. #106)

 in 4:93cr22 are DENIED without prejudice.

        It is further ORDERED that Defendant’s Motion to Reduce Sentence (Dkt. #78);

 Defendant’s Supplemental Motion for Sentence Reduction (Dkt. #79); Defendant’s Supplemental

 Motion to 9-14-2020 (Dkt. #80); Defendant’s Motion for Leave to File (Dkt. #89); and

 Defendant’s Emergency Motion Pursuant to Title 28 U.S.C. § 1361 (Dkt. #90) in 4:93cr47 are

 hereby DENIED without prejudice.




                                                 -3-
Case 4:93-cr-00022-ALM-CAN Document 108 Filed 12/11/20 Page 4 of 4 PageID #: 494
   SIGNED this 11th day of December, 2020.




                             ___________________________________
                             AMOS L. MAZZANT
                             UNITED STATES DISTRICT JUDGE




                                             -4-
